Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-4, 7, 10-12, 14, 17-20, 24-26 and 29-32 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of record do not disclose a limitation such as “the codeword being encoded according to a low-density parity check (LDPC) code represented by a base matrix comprising 5 rows and 24 columns…the intersection of row 1 and each of columns 1, 2, 9, 10, 16, 21, 23, 24, and 26 of the base matrix comprises an all-zero submatrix; the intersection of row 2 and each of columns 8, 12, 14, 18, 20, and 24—26 of the base matrix comprises an all-zero submatrix; the intersection of row 3 and each of columns 3, 6, 13, 17, 19, 22, and 26 of the base matrix comprises an all-zero submatrix; the intersection of row 4 and each of columns 4, 5, 7, 11, 15, 22, 23, and 26 of the base matrix comprises an all-zero submatrix; and the intersection of row 5 and each of columns 1—20 and 22—24 of the base matrix comprises an all-zero submatrix” as recited in the independent claims 1, 11, 18 and 26.



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Thien Nguyen/Primary Examiner, Art Unit 2111